DETAILED ACTION
This office action is in response to amendments made on 03/18/2021.
Claims 1-3, 5-8 and 10 are pending of which claims 1 and 6 are independent claims, and claims 4, and 9 are canceled.

Allowable Subject Matter
Claims 1-3, 5-8 and 10 are allowed.
The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing with  performing both a spatial reuse (SR) and a legacy backoff procedure by counting down a first backoff value set based on a legacy enhanced distributed channel access (EDCA) parameter set to transmit an omnidirectional frame, the SR and  legacy EDCA parameter set including a legacy CWmin value and a legacy CWmax value related to each of a plurality of access categories (ACs); when operating using SR EDCA, the STA receives an inter
.
.

Claims 1-3 and 5 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 1,    “…transmitting a frame based on spatial reuse, performed by a spatial reuse station (SR STA) including a plurality of directional antenna modulo 

Claims 6-8, and 10 are  allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 6,    “…performing the SR backoff procedure to transmit, through one of a plurality of links for the SR, a directional frame, by counting down a second backoff value to zero, wherein the second backoff value is set based on an SR EDCA parameter set distinct from the legacy EDCA parameter set, wherein the SR EDCA parameter set includes an SR_CWinin value and an SR_CWmax value related to each of the plurality of ACs, and wherein the SR CWmax value  is set to a value which is obtained by dividing the legacy CWmax value by the number of the plurality of links; obtaining, based on the SR backoff procedure, a second TXOP period, wherein end time of the second TXOP period is equal to an end time of the first TXOP period: and transmitting the directional frame through the one of the plurality of links in the second TXOP period” as specified in claim 6.  


The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:


LV  (WO Pub. No. 2018059593) discloses an STA in SR state uses spatial reuse EDCA. However the disclosure of  LV taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing  with transmitting a frame based on spatial reuse, performed by a spatial reuse station (SR STA) including a plurality of directional antenna modulo in a wireless LAN system, the method comprising: performing a legacy backoff procedure by counting down a first backoff value set based on a legacy enhanced distributed channel access (EDCA) parameter set to transmit an omnidirectional frame, the legacy EDCA parameter set including a legacy CWmin value and a legacy CWmax value related to each of a plurality of access categories (ACs); receiving an inter


Gaur  (US Pub.  20090109904) discloses during interference an STA invokes backoff procedures. However the disclosure of  Guar  taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with  performing the SR backoff procedure to transmit, through one of a plurality of links for the SR, a directional frame, by counting down a second backoff value to zero, wherein the second backoff value is set based on an SR EDCA parameter set distinct from the legacy EDCA parameter set, wherein the SR 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477